UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1756



ANNETTE BYNUM,

                                               Plaintiff - Appellant,

          versus


D. L. PETERSON, Deputy Sheriff; T. S. O’NEAL,
Deputy Sheriff; DEPUTY SHERIFF STANLEY,

                                              Defendants - Appellees,

          and


PITT COUNTY SHERIFF DEPARTMENT; JOHNNY PORTER;
GERALDINE PORTER,

                                                           Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CA-97-229-4-H)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Annette Bynum, Appellant Pro Se. Timothy Coleman Barber, BARBER &
ASSOCIATES, Greenville, North Carolina; JoAnne Keeler Burgdorff,
PITT COUNTY LEGAL DEPARTMENT, Greenville, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Annette Bynum appeals the district court’s order and judgment

granting summary judgment to the Appellees and dismissing her civil

rights complaint alleging that excessive force was used to effec-

tuate her arrest.   We have reviewed the record and the district

court’s order and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.   See Bynum v. Pitt County

Sheriff Dep’t, No. CA-97-229-4-H (E.D.N.C. Apr. 29, 1999). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2